Citation Nr: 0329232	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for skin 
lesions, claimed secondary to Agent Orange exposure.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
respiratory disorder, claimed secondary to Agent Orange 
and/or asbestos exposure.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
blood disorder, claimed secondary to Agent Orange exposure.

4.  Whether a timely notice of disagreement and substantive 
appeal were filed with respect to a decision of July 14, 
1995, which denied service connection for skin lesions, 
respiratory problems, a blood disorder, and residuals of a 
head injury.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1998, which denied entitlement to service 
connection for skin lesions, a respiratory disorder, and a 
blood disorder, claimed secondary to Agent Orange exposure, 
on the basis that new and material evidence had not been 
submitted to reopen previously denied claims.  

A video-conference hearing was held before one of the 
undersigned Members of the Board in August 2000.  The case 
then came before the Board for appellate consideration in 
February 2001.  

In reviewing the file, the Board noted that entitlement to 
service connection for skin lesions, a respiratory disorder, 
and a blood disorder, claimed secondary to Agent Orange 
exposure, was denied by the RO in July 1995.  In that same 
decision, the RO denied the veteran's request to reopen his 
claim for entitlement to service connection for residuals of 
a head injury, on the basis that new and material evidence 
had not been submitted since a December 1986 Board decision 
had denied that issue.  The Board noted that the veteran 
submitted a notice of disagreement as to all of these issues, 
which was received in September 1995, and a statement of the 
case was issued in July 1996.  However, the earliest 
substantive appeal contained in the claims file was stamped 
as having been received in October 1997, and in a decision 
dated in May 1998, the RO determined that the substantive 
appeal was not timely filed.  A notice of disagreement with 
that timeliness determination was received in June 1998.  
However, the RO had not issued a statement of the case in 
response.  Consequently, the Board concluded that the veteran 
must be furnished a statement of the case as to that 
timeliness issue.  

Because the characterization and required development of the 
remaining issues was dependent upon the outcome of that 
timeliness determination, the Board concluded that the 
timeliness issue was inextricably intertwined with the issues 
on appeal, and appellate consideration of such issues must be 
deferred pending the outcome of the timeliness determination.  
The Board also noted that at his hearing in August 2000, the 
veteran also raised the issue of entitlement to service 
connection for a respiratory disorder based on asbestos 
exposure, and that matter needed to be developed as well.

The Board further noted that, concerning the issue of whether 
there was new and material evidence to reopen a claim for 
entitlement to service connection for residuals of a head 
injury, this issue was included in the appeal which the RO in 
May 1998 determined was not timely filed.  However, the issue 
was not included in the subsequent development of the appeal 
which was before the Board, despite the veteran having 
continued to raise this issue, including in his substantive 
appeal received in February 1999, and in his hearing before 
the undersigned in August 2000.  The Board noted that whether 
or not a perfected appeal as to that issue existed was 
dependent upon the timeliness issue, discussed above.  
Consequently, the Board found that the issue was inextricably 
intertwined with the certified issues as well.  Accordingly, 
the Board remanded the case in February 2001 for further 
actions.  

The RO issued a statement of the case on the timeliness issue 
in March 2001.  The veteran submitted a substantive appeal in 
April 2001.  In the substantive appeal of April 10, 2001, the 
veteran checked a box indicating that he wanted a BVA hearing 
at the local VA office.  Accordingly, in February 2003, the 
Board remanded the case.  

A hearing was held at the RO before another of the 
undersigned in March 2003.  The case is now before the Board 
for further appellate review.  


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claims during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the veteran's claim.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 
5103.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Because of the change in the law brought about by the VCAA 
and the Quartuccio decision interpreting that law, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and 
implementing regulations.  The claims file does not contain a 
VCAA duty to assist/notify letter from the RO which pertains 
to the issues on appeal.  The RO did not provide the 
appellant with notice of the allocation of burdens in 
obtaining evidence necessary to support the claims.  
Specifically, the VA failed to meet the requirement to 
provide notice to the appellant of the information and 
evidence necessary to substantiate the claims, including an 
explanation of which portion of any such information or 
evidence is to be provided by which party.  

Although the Board attempted to remedy this deficiency by 
providing a letter to the veteran at the hearing held in 
March 2003, subsequently, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the regulatory 
provision, 38 C.F.R. § 19.9(a)(2)(ii) (2002), which allowed 
the Board to provide such notice.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claims and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on 
behalf of the claimant.

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
veteran should be provided notice as to 
any evidence which cannot be obtained.   

3.  Thereafter, if any additional 
evidence is obtained, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



			
	JEFF MARTIN     	M. SABULSKY
	               Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
HARVEY ROBERTS
	Acting Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




